Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 1/4/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
In view of amendments, the Examiner withdraws the rejection mailed on 10/7/2021.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Claims 1-3 and 8-12, elected claims, are pending and are presented for examination.  Claims 4-7 have been withdrawn by restriction-election. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “a rotor made up of at least one permanent magnet”.  It is vague and indefinite.  One in skills would read either one of following. 
  A rotor is formed by at least one permanent magnet, and the rotor does not have component(s) other than magnet(s).  
A rotor comprising at least one permanent magnet, which means magnet(s) is one of the rotor components. 
Claim 1 recites “a stator, and a sleeve”.  The recitation means stator and sleeve are distinct parts.  However, specification describes “stator (3)” and “sleeve (4)”. 
“FIG. 3 is a perspective view, to a different scale, of the constituent sleeve of the stator of the motor of FIG. 1;”  It means sleeve is part of stator.  Per “An outer sleeve 4 surrounds the active part of the stator 3”, it appears sleeve and the active part of the stator are distinct parts.  It is vague and indefinite.  
Claim 1 refers “the external geometrical configuration of said sleeve”.   It is vague and indefinite.  There is insufficient antecedent basis for this limitation in the claim.   It is not defined which of external geometrical configuration of said sleeve (e.g., entire, specific location, etc.). 
The claim 1 further recites “said sleeve comprises at least one deformation zone adapted to maintain the external geometrical configuration of said sleeve when mounting said stator in said sleeve with a partition of said stator positioned adjacent said at least one deformation zone”.   The term “deformation” means shape being altered.  However, “maintain the external geometrical configuration of said sleeve” means shape is not altered.  Drawing shows said at least one deformation zone (11, Figs. 3, 6) has not been altered.  It is vague and indefinite.  
Claim 11 refers “the inner face of said main body” and “the outer face of said main body”.  It is vague and indefinite.  There is insufficient antecedent basis for this limitation in the claim.  “inner” and “outer” are relative depending on view point.  

Claims 2, 10-11 recite “counterbore”.  The definition the vocabulary is coped below.  

    PNG
    media_image1.png
    130
    468
    media_image1.png
    Greyscale

However, it appears a counterbore (19, Fig. 4) as shown is a plain groove.  It is vague and indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al (US 20160315508 A1, IDS, refer EP search report).

As for claim 1, LI discloses a brushless direct current motor [0002, 0062, etc.], comprising (best see Figs. 8-10, 12-15, 30, 37-38): 
a rotor (200) made up of at least one permanent magnet (210) [0060, etc.]; 
a stator (300), and 
a sleeve (340); 
wherein: 
said stator has at least three partitions (320) radially extending from a cylindrical main body (310), said partitions together defining at least two volumes for receiving at least three coils generating a magnetic field, each volume being closed by a wall (310 between 320), formed by a portion of said main body, connecting said partitions (see figures); 
said sleeve surrounds said stator and said rotor (see figures); and
said sleeve comprises at least one deformation zone (see opening(s) nearby 390 in case of Fig. 10).  
The recitation “adapted to maintain the external geometrical configuration of said sleeve when mounting said stator in said sleeve with a partition of said stator positioned 
The deformation zone as structure of the applicant is a cutout opening.  LI discloses same kind of structure.  Furthermore, it appears external geometrical configuration of said sleeve is maintained (or not altered its shape) after insertion of the stator (or partitions) into the sleeve.  Refer examiner’s 112 rejection.  
The claim defines “at least one deformation zone” among “at least three partitions”.  This means it’s not necessary to have entirely and equally distributed. 
For examination purpose, the examiner interpreted “deformation zone” as a portion (zone) being deformed (i.e., opened) compared to other portion (zone) of the sleeve (i.e., not opened).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the motor as claimed for low vibration and noise. 
Refer some articles.  MPEP 2112, 2114, and “Intended Use Limitation”:  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham 2 USPQ2d 1647 1987).

As for claim 2, LI discloses the motor according to claim 1, wherein said wall formed by said main body of said stator comprises a thinner zone defined by a counterbore or a groove provided in said wall (see Figs. 8-10, 12-15, 17-18, 21, 30, 37-38).

As for claim 8, LI discloses the motor according to claim 1, wherein said wall formed by said main body of said stator comprises a magnetic restriction zone (recesses and grooves) formed by at least one zone thinner than said wall.
As for claim 9, LI discloses the motor according to claim 8, wherein said magnetic restriction zone is formed on a face of said wall oriented toward said rotor (see recess at 311B in case of Fig. 10).  . At least one of Figs. 8-10, 12-17, 21, 24, 27, 30, 37-38 applies. 
As for claim 10, LI discloses the motor according to claim 8, wherein said thinner zone is produced by at least one of a counterbore or a groove. . At least one of Figs. 8-10, 12-17, 21, 24, 27, 30, 37-38 applies. 
As for claim 11, LI discloses the motor according to claim 8, wherein said thinner zone is produced by a groove on the inner face of said main body of said stator and a counterbore positioned on the outer face of said main body of said stator. At least one of Figs. 8-10, 12-17, 21, 24, 27, 30, 37-38 applies. 
As for claim 12, LI discloses the motor according to claim 1, wherein said rotor is positioned within said stator (see Figs. 8-10, 15-18, 21, 24, 27, 30, 37-38).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/JOHN K KIM/Primary Examiner, Art Unit 2834